DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  It is unclear what is meant by the term “polymerization conversion”.  Does it mean that the mixture of monomers does not completely convert to polymer such that 10% to 30% remain monomers, or does it mean something else?  Clarification with relevant citation(s) from the specification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryusuke (Espacenet English translation of JP 2017025128).
Regarding claim 1, Ryusuke teaches an acryl-based ((meth)acrylic copolymer [0009]) adhesive composition (pressure-sensitive adhesive composition [0008]) comprising: an acryl-based copolymer ((meth)acrylic copolymer [0009]) which is formed by polymerization of a monomer mixture including: a (meth)acryl-based monomer comprising an acetoacetyl group (acetoacetoxy group-containing monomer (a3) including acetoacetoxyethyl methacrylate [0009, 0022]); a (meth)acryl-based monomer comprising a hydroxy group (monomer (a2) [0018] specifically 2-hydroxyethyl acrylate [0019]); a (meth)acryl-based monomer comprising an alicyclic group (cyclohexyl 
Regarding claim 2, Ryusuke teaches that the monomer mixture comprises, relative to 100 parts by weight of the monomer mixture, 1-30 parts by weight of the (meth)acryl-based monomer comprising an acetoacetyl group (1 to 30% by mass of an acetoacetoxy group-containing monomer [0009]) which is within the claimed range of 1-40 parts by weight; 10 parts by weight of the (meth)acryl-based monomer comprising a hydroxy group (monomer (a2) [0021]); 0-20 parts by weight of the (meth)acryl-based monomer comprising an alicyclic group (total amount of the above other monomers used is preferably 20% by mass or less [0035]) which contains the claimed range of 1-10 parts by weight; and 50 parts by weight of the alkyl (meth)acryl-based monomer (meth)acrylic acid alkyl ester (a1) [0009]) which is within the claimed range of 40-97 parts by weight.
.	Regarding claim 3, Ryusuke teaches that the monomer mixture further comprises a (meth)acrylate-based monomer comprising an aromatic group ([0028]).
Regarding claim 4, Ryusuke teaches that the monomer mixture comprises, relative to 100 parts by weight of the monomer mixture, 1-30 parts by weight of the (meth)acryl-based monomer comprising an acetoacetyl group (1 to 30% by mass of an acetoacetoxy group-containing monomer [0009]) which is within the claimed range of 1-
	Regarding claims 5-6, Ryusuke teaches that the monomer mixture further comprises a monomer including a carboxy group (monomer (a2) carboxyl-group containing monomer [0018] such as acrylic acid [0020]) comprised in an amount of 0.5 parts by weight relative to 100 parts by weight of the monomer mixture (0.5% by mass based on 100% by mass of the monomer component [0021]) which is within the claimed range of  3 parts by weight or less.
	Regarding claim 7, although Ryusuke fails to teach that the acryl-based copolymer has a polymerization conversion of 70% to 90%, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Ryusuke teaches the presently claimed acryl-based copolymer as described above.

	Regarding claim 9, Ryusuke teaches that the curing agent is comprised in an amount of 0.1 to 1.5 parts by weight relative to 100 parts by weight of the acryl-based copolymer (isocyanate compound (B1) and the metal chelate compound (B2) [0058]).
	Regarding claim 10, Ryusuke teaches that the acryl-based adhesive further comprises an alkali metal salt (ionic compound, alkali metal ion [0066]).
	Regarding clam 11, Ryusuke teaches that the acryl-based adhesive composition further comprises a lithium salt ([0068]) in an amount of 0.05 to 2.5 parts by weight relative to 100 parts by weight of the acryl-based copolymer ([0069]), which overlaps the claimed range of 0.1-3 parts by weight; and the curing agent is comprised in an amount of 0.1 to 1.5 parts by weight relative to 100 parts by weight of the acryl-based copolymer (isocyanate compound (B1) and the metal chelate compound (B2) [0058]).
Although Ryusuke fails to teach that the acryl-based copolymer has an acid value of 10 or less, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See MPEP 2112.01.   If there were to be any differences in structure or chemistry, these differences are presumed to be minor and obvious in the absence of evidence to the contrary.  In the instant case, Ryusuke teaches the presently claimed acryl-based copolymer as described above.
	Regarding claim 12, Ryusuke teaches that the acryl-based adhesive composition can have a gel fraction of 90% after curing ([0076]).
.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryusuke as applied to claims 1-13 above, and further as evidenced by, and/or in view of Takeda (US 2014/0272201).
Ryusuke teaches the polarizing plate described above.
	Regarding claim 14, Ryusuke teaches a liquid crystal element comprising the polarizing plate and a liquid crystal panel (cell [0093]), wherein the polarizing plate is bonded (with an adhesive layer [0093]) to at least one surface of the at least one surface (substrate surface [0093]) of the liquid crystal panel ([0093]).  The liquid crystal element is part of a liquid crystal display device, as evidenced by Takeda.
	Takeda teaches a liquid crystal display device comprising the liquid crystal element (liquid crystal display device [0120]).
	Regarding claim 15, Takeda teaches that the liquid crystal display device further comprises a touch panel disposed on the liquid crystal display device  (touch sensor/liquid crystal display device [0120]) and hence on the polarizing plate of the liquid crystal display device, for the purpose of providing the desired touch display function.
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2009/0156731 teaches that a pKa of an acryl-based copolymer containing acrylic acid is about 4 ([0017]).  
US 2011/0177262 teaches a liquid crystal display comprising a polarizing plate ([0003]) bonded to a liquid crystal panel (cell [0003]).













Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon